Title: To James Madison from Elizabeth Parke Custis, 6 April 1816
From: Custis, Elizabeth Parke
To: Madison, James


                    
                        
                            Riversdale
                            April 6 1816.
                            
                        
                    
                    In this quiet place where I came to attend the sickbed of a relation, I address once more my Dear & Honrd friend Mr. Madison with almost ruin’d health, & a mind long harass’d by deep affliction, few causes could induce me to intrude upon your time, but friendships sacred claims impel me to do so, & I trust to your oft experienced kindness for my excuse. You possess the enviable power to serve your friends, to promote the good of our Country, protect the unfortunate & do justice to the injured. I invoke you to hear me once more advocate the cause of one, who has ever been your faithful adherent & defender—an honest & zealous Officer of our Govt, & our Country—tis perhaps the last occasion when I make a request to you, as if I stood on the confines of eternity. I declare I am influenced by those pure motives which God approves, & which should make my petition respected. Mr. Warden is the man for whom I solicit your protection. He was appointed by you Sir—every means were used by his enemies to prevent his success—his excellent character defeated their efforts, & he was unanimously approved by the Senate—his enemies rested not, & have triumph’d in causing his dismission—from all who knew him in Paris, I have heard the same acc. that Warden was a man of such pure Honor that people of all parties esteem’d him—his scientific acquirements & correspondents gave him much information, & extended his influence which was always devoted to promoting the Interest of our Country, the known integrity of him, who had no object but to be faithful to you, & our Country, made the american character esteem’d where Warden was known. Frenchmen & Americans gave me this information & Caraman formerly Secry to Serurier, now Count George de Caraman Chargé des Affaires at the Hague consequently & officer of the present Govt of france, wrote me a short time Since his astonishment at our Govt. removing so valuable a man, for which he says they are condemn’d by all who wish’d well to America. I conversed with many in Philada on this subject—some said they heard He was dismiss’d because he was of foreign birth. I defended the Govt. from that charge. You appointed him, the Senate unanimously confirmed him, & it was absurd to suppose this Govt could object to foreign birth, when neither Mr. Jefferson or you, had ever but (for a short period) appointed any Secry of

the Treasury but Foreigners—one of whom had also gone to make Peace with England & was afterwards appointed minister to france, much more important offices than that of Consul. One said He heard Mr Monroe had become his enemy because Warden said on Some occasion that he must defend his character which was all he possess’d, in reply to some unjust charges—I said Mr. Monroe could not act so inconsistent. He was a Native American—with fortune & friends to support him, yet he wrote a book against Washington the father of his Country when he thought he was censured unjustly—one person utter’d what I consider’d a malicious Slander against you & Mr. Monroe & I contradicted it accordingly. He said he had been to Washington, & heard Warden was sacrificed, because on Mr. Barlows death he did not give all the Govt. papers to Thomas Barlow, & use all means in his power to get him recieved a charge des affaires of the United States—I was shock’d at the political prejudice which could make any man assent so monstrous a charge, & replied “I saw Thomas Barlow when going to france. He seemed a Lad not grown, whose education was to be finish’d in france—& altho he might have been capable of copying his Uncle’s letters, or attending him when travelling, was incompetent to a more important Post, which required matured talents, & establish’d character—that I could only attribut[e] the assertion to downright enmity & thought it insulting to my understanding when such a tale was told to me—he apologised respectfully assured me he heard what he related. I intended to have told you all this on my arrival—but I was taken very ill, & have never been well since. I write now with an aching head—but as your dear Wife told me Mr. Gallatin would soon go to france, I could no longer delay making this effort to plead the cause of him, who has not only zealously devoted all his powers to serve our Country—but who I know has been your energetic defender in france, & in this Country—poor Warden—destitute of fortune—stripp’d of the means of support, in a distant Country during a period of National Calamity, has by his virtues & talents inspired esteem, wherever good or learned Men reside. None will say other wise, but those who wanted his place—or envied his good name.
                    I plead not the cause of relations, mine want nothing—nor of one whose advantage can promote mine in the most remote degree. I speak for a faithful officer of our Country. I appeal to the chief of the Nation, & implore him to exersize the God like power to dispence justice & bestow happiness upon the good. Mr Skipwith engaged in extensive speculations abandon’d his post—to him it can be no object—to Warden, all important. as his long acquaintance among the french & their esteem for his talents & integrity would enable him to render great service to our Country & You my valued friend when released from your now toilsome station would rejoice in having caused this benefit to our beloved Country, by restoring a Virtuous man to office who never deserved to lose it—having desired Warden to send me

some of his correspondence, I recd. the enclosed sometime past: it surely exculpates him he has always spoken in terms of sincere respect of you & never hinted a complaint of you.
                    Mr: Crawford must have been misinformed respecting the real character & conduct of Warden—or obey’d the orders of the State Dept. Mr. Monroe was no doubt influenced by some erroneous information.
                    I always hesitate to condemn a fellow mortal however strong the injurious testimony. God is merciful & we should recollect how many times we have suffer’d ourselves, or witness’d the injury done to others, by misconception—or malicious accusations.
                    To your justice & humanity I confide this cause & may the Almighty ever bless you, & preserve you from the dire calamity of wanting a protector—Ever yr sincere friend
                    
                        Eliza P Custis.
                    
                    
                        I send Wardens letter uncertain if you recieved the original as many letters from Europe are lost.
                        Mr Warden—
                        I have not time to write this out fair, but you can understand it I hope.
                        
                            EPC
                        
                    
                